1
2
3
4
5
                           UNITED STATES DISTRICT COURT
6
                         CENTRAL DISTRICT OF CALIFORNIA
7
8
9     BRYAN E. RANSOM,                            Case No. CV 14-600-DSF (KK)
10                             Plaintiff,
11                        v.                      ORDER ACCEPTING FINDINGS
                                                  AND RECOMMENDATION OF
12    S. LEE, ET AL.,                             UNITED STATES MAGISTRATE
                                                  JUDGE
13                             Defendant(s).
14
15
16         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Third Amended
17   Complaint, the relevant records on file, and the Report and Recommendation of the
18   United States Magistrate Judge. No objections have been filed. The Court accepts
19   the findings and recommendation of the Magistrate Judge.
20         IT IS THEREFORE ORDERED that: (1) Defendants’ Motion for Summary
21   Judgment is GRANTED; and (2) Judgment shall be entered (a) DISMISSING
22   Plaintiff’s Eighth Amendment claim with prejudice and without leave to amend; and
23   (b) DISMISSING Plaintiff’s state law claims without prejudice and without leave to
24   amend.
25
     DATED: February 11, 2020
26
                                            Honorable Dale S. Fischer
27                                          UNITED STATES DISTRICT JUDGE
28
